PROB 35 Report and Order Terminating Probation/Supervised Release-), . -,

(Rev. 6/17) Prior to Original Expiration Date U.S. DISTRICT COUF
AMC TA fey
AU

201I90CT -3 PH 12: 53

UNITED STATES DISTRICT COURT

FOR THE
SOUTHERN DISTRICT OF GEORGIA CLER (J) Hoda. -
AUGUSTA DIVISION $0. DIST. oF GA
UNITED STATES OF AMERICA
V. | Crim. No. 1:15CR00077-5

Deon Johnson

On November 30, 2017, the above named was placed on supervised release for a period of three years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

Respectfully submitted,

aL

Tony Graham
United States Probation Officer
ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

Dated this A YA day of LU ber , 2019.

 
 
 

ee

“TRAN LL, CHIEF JUDGE
UNITED ATATES DISTRICT COURT
UTHERN DISTRICT OF GEORGIA
